Order entered September 10, 2015




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-15-00033-CV

     CITY OF DALLAS, VINCENT GOLBECK, STEPHEN WORDEN, RAQUEL
              HERNANDEZ AND CARLA D. NEWSON, Appellants

                                            V.

                              ROBERT GRODEN, Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-01521

                                        ORDER
      Appellee’s September 9, 2015 unopposed motion to extend the time in which to respond

to Appellants’ motion to strike is GRANTED.         Appellee’s response is due on or before

September 28, 2015.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         PRESIDING JUSTICE